Petition for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed November 18, 2021.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00628-CR



              IN RE SAVON RONSHEY CALDWELL, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               10th District Court
                            Galveston County, Texas
                        Trial Court Cause No. 19CR0024

                 MEMORANDUM MAJORITY OPINION

      On November 2, 2021, relator Savon Ronshey Caldwell filed a petition for
writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this Court to compel the Honorable
Kerry Neves, presiding judge of the 10th District Court of Galveston County, to
grant relator an examining trial. See Tex. Code Crim. Proc. art. 16.01.
      In his petition, relator asserts “has a right to an examining trial prior to the
issuance of an indictment.” Petitioner states that the “Grand Jurors for the County
of Galveston . . . filed an indictment . . . on the 21st day of February 2019,” which
relator asserts was before he had received an examining trial. Relator contends this
violated his constitutional rights. A defendant’s right to an examining trial is
ended by the return of an indictment. State ex rel. Holmes v. Salinas, 784 S.W.2d
421, 427 (Tex. Crim. App. 1990); see also In re Richardson, No. 14-04-00713,
2004 WL 1797589, at *1 (Tex. App.—Houston [14th Dist.] Aug. 12, 2004, orig.
proceeding). “Due process considerations are not implicated since the primary
purpose for the examining trial, a determination of probable cause, is at least as
timely accomplished by presenting evidence directly to the grand jury.” Salinas,
784 S.W.2d at 427.

      Moreover, as set forth in his petition for writ of mandamus, relator is
represented by counsel. A defendant in a criminal law matter is not entitled to
hybrid representation. Jenkins v. State, 592 S.W.3d 894, 902 n.47 (Tex. Crim.
App. 2018). In the absence of a right to hybrid representation, relator’s pro se
petition for writ of mandamus presents nothing for this court’s review. See Patrick
v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995); Turner v. State, 805
S.W.2d 423, 425 n.1 (Tex. Crim. App. 1991).

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.



                                       /s/       Ken Wise
                                                 Justice

Panel consists of Justices Wise, Spain, and Hassan (Spain, J., dissenting).
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2